Citation Nr: 0335584	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  98-15 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for the 
service-connected residuals of a distal radial fracture of 
the right wrist.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had verified active service from November 1990 to 
December 1993.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which denied 
the benefits sought on appeal.  (The matter was subsequently 
transferred to the jurisdiction of the RO in St. Petersburg, 
Florida.)

In February 2000, the Board remanded this claim for 
additional evidentiary development.  Such development has now 
been completed to the extent possible, and the matter has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  In accordance with the Veterans Claims Assistance Act of 
2000, relevant evidence necessary for an equitable resolution 
of the issue on appeal has been obtained by the RO, and the 
veteran has been appropriately notified of the applicable 
laws and evidence necessary to substantiate her claim, as 
well as of the delegation of responsibility between the RO 
and the veteran for gathering the evidence relevant to her 
claim.

2.  The competent medical evidence of record reflects that 
the veteran's service-connected residuals of a distal radial 
fracture of the right wrist are currently manifested by 
intermittent and subjective complaints of pain, as well as a 
noncompensable degree of limitation of motion (dorsiflexion), 
but not by objective medical evidence of ankylosis, or any 
otherwise compensable limitation of motion.




CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for the veteran's service-connected residuals of a 
distal fracture of the right wrist have not been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, Part 4, including § 4.71a, Diagnostic 
Code 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO sufficiently met its 
duties to notify in this case.  The veteran was provided 
adequate notice as to the evidence necessary to substantiate 
her claim, as well as of the applicable laws and regulations, 
as indicated in the March 1998 rating decision, the August 
1998 statement of the case, the July 2003 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the veteran of which evidence she 
was to provide to VA and which evidence the RO would attempt 
to obtain on her behalf, as noted in correspondence dated in 
December 2001.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
relevant evidence was associated with the claims file, noting 
that it contains the veteran's service medical records and 
recent VA treatment records.  The veteran was also afforded 
VA orthopedic examinations with relevant clinical testing in 
October 1997 and June 2003, as well as the opportunity to 
testify at a hearing on this appeal, which was held in May 
1999.

Concerning the duty to notify, the Board acknowledges that in 
a letter transmitted to the veteran in December 2001, the 
veteran was advised to submit any potentially relevant 
additional evidence in support of her claim within 60 days of 
the date of this correspondence.  This letter, however, also 
informed the veteran that although the RO would continue 
processing the claim after 60 days, if additional evidence 
not previously considered was received thereafter, her claim 
would be reconsidered at that time.  Additionally, a May 2003 
RO communication sent to the veteran emphasized the 
availability of VA's one-year frame to submit such additional 
evidence after receiving notice of a need for the same.  As 
such, the Board finds that that this claim was not prejudiced 
by the RO's communications concerning development of evidence 
in accordance with the VCAA, and that the veteran received 
appropriate notice of her right to submit additional evidence 
in support of her claim within the appropriate time frame.  
Cf. Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept 22, 
2003).

Furthermore, as requested in the Board's February 2000 
remand, the RO was asked to assist in the development of the 
claim by undertaking measures to obtain additional medical 
records identified by the veteran.  The Board observes that 
the RO appropriately requested such information from the 
correct sources, but received a negative response from two of 
these facilities concerning treatment purportedly received in 
the years immediately after the veteran's service.  The Board 
further recognizes, however, that the veteran filed the 
pending claim for an increased rating of her service-
connected right wrist disability in September 1997, over 
three years after a final July 1994 rating decision which 
originally awarded service connection and assigned a 
noncompensable disability rating.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2003).  The Board also notes 
that medical evidence representative of the current state of 
the veteran's right wrist disability is the most relevant to 
her current claim for an increased evaluation.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  To that end, the record 
on appeal does contain several recent and relevant medical 
records, including VA Medical Center (VAMC) outpatient 
treatment records dated from March 1995 to October 2000, as 
well as a complete VA examination reports with clinical 
testing results prepared in October 1997 and June 2003.  As 
such, the Board finds that there is sufficient current 
medical evidence of record available to appropriately 
evaluate the claim on appeal.  Accordingly, no further 
development is necessary at this time to ensure compliance 
with the VCAA.

A review of the history of this claim reveals that while in 
service, the veteran suffered a right wrist fracture in 
September 1991, determined on x-ray evaluation to be a subtle 
linear fracture of the distal radius.  An April 1992 bone 
scan, with a comparative review of x-ray evaluations 
performed from September 1991 to January 1992, was coded as 
abnormal.  Findings on this scan included: a mild increase in 
uptake throughout the carpal bones of the wrist and distal 
right radius; the suggestion of a diffuse injury or possible 
recent immobilization; and no localization to any particular 
joint space or any particular bone to support a recent 
fracture history.  The listed impression was: only a mild 
increase in activity throughout the carpal bone and distal 
radius of the right wrist.  An August 1992 magnetic resonance 
imaging (MRI) test was also coded as abnormal.  Findings 
included: well corticated bony fragment dorsal to the 
triquetrum with irregularity noted of the dorsal cortex of 
the triquetrum, but no evidence of abnormal fluid in this 
region; normal carpal tendons and ligaments visualized 
without noted abnormalities; triangular fibrocartilage noted 
to be of a somewhat irregular higher signal than expected 
along the lateral portions (possibly compatible with some 
degenerative changes in the triangular fibrocartilage 
complex); and no other abnormalities noted.  The listed 
impressions were: (1) evidence for an old traumatic injury 
with an avulsion fracture of the dorsal portion of the 
triquetrum; and (2) probable degenerative changes in the 
triangular fibrocartilage complex.  X-ray evaluations 
performed during the veteran's service did not report the 
presence of arthritis at that time.

The veteran has reported intermittent pain in her right wrist 
occurring since the fracture.  As noted, she has been awarded 
service connection for the residuals of this fracture, at a 
noncompensable (0 percent) disability rating, effective in 
December 1993 (via a July 1994 rating decision).  She filed 
the pending claim for an increased (compensable) disability 
rating in September 1997.

The current medical record for review in consideration of the 
veteran's pending increased rating claim includes both VAMC 
outpatient treatment records and VA examination reports, 
dated from approximately May 1995 to June 2003.  

A May 1995 VAMC treatment record notes that the veteran 
reported for treatment because of right wrist pain.  After 
clinical evaluation, the assessment was right wrist fracture 
pain.
The veteran was afforded a VA examination in October 1997.  
The examiner reported that there were no records for review.  
The veteran presented with current right wrist pain 
complaints, especially after prolonged use, but also during 
cold and/or damp weather.  She stated that she took Aleve or 
Motrin for pain relief, two to three times per week.  She 
reported that at an August 1997 VAMC visit, she was given a 
wrist brace for support.  On clinical evaluation, a full 
range of motion was observed in the wrist, with dorsiflexion 
at 80 degrees, plantar flexion at 80 degrees, radial 
deviation at 15 degrees, and ulnar deviation at 45 degrees.  
On neurological review, the veteran was able to make a fist, 
had a bilateral good grasp, was able to touch each finger to 
the thumb and could flex within the palmar crease.  The 
examiner opined that there was no current limitation of 
motion of the right hand.  The listed diagnoses were a 
history of fracture of the right radius and fractures of the 
right wrist, showing up on MRI only.

A companion October 1997 three-or-more view right wrist VA x-
ray evaluation revealed findings of normal alignment and 
radial carpal cartilage spaces at the lower limits of normal, 
a slight overlap of the scapholunate bones without widening 
of the scapholunate interval, no effusion, and no acute 
fracture, erosion or periosteal reaction.  The listed 
impression was an essentially normal right wrist.

At a November 1997 VAMC orthopedic consultation, the veteran 
complained of wrist pain.  On clinical examination, there was 
no effusion or deformity, and a full range of motion in the 
wrist.  There were, however, positive findings of snuff box 
and radial wrist tenderness.  The VA physician noted that x-
ray evaluation showed minimal degenerative joint disease.  
The listed diagnosis was right wrist strain.  

At a June 1999 VA orthopedic clinic visit, the veteran 
commented that she had had wrist pain in the past, but had 
had no pain since she changed jobs.  On clinical evaluation, 
there was a full range of motion without pain, as well as no 
carpal tenderness and no swelling.  

At a June 2000 VA orthopedic clinic follow-up visit, the 
veteran again had no complaints.  She stated that she used 
pain medication once per month.  The VA physician discharged 
the veteran from the clinic, noting that there was no need to 
schedule her in the future unless her symptoms changed 
(warranting a new evaluation).

In light of the Board's February 2000 remand, the veteran was 
afforded a second VA orthopedic examination in June 2003.  
The examiner reviewed the claims file.  The veteran presented 
with pain complaints in the right wrist with weight bearing, 
as well as flare-ups during cold and/or damp weather, but 
denied any associated swelling or redness.  She also 
complained of numbness in her ring finger and little finger 
at the end of each workday, after constant hand movement.  
She noted that she takes two Tylenol gel capsules three times 
per week for pain.  On clinical evaluation, there was no 
deformity in the right wrist or forearm, and no tenderness on 
palpation.  Range of motion for the wrist was as follows: 
wrist palmar flexion at 90 degrees, dorsiflexion at 70 
degrees, ulnar deviation at 25 degrees, and radial deviation 
at 30 degrees.  On repetitive flexion, range of motion for 
the wrist was assessed as palmar flexion at 90 degrees, but 
dorsiflexion at 60 degrees (a decrease of 10 degrees).  The 
examiner specifically noted that there was no pain or 
incoordination during repetitive movement, and no observed 
weakened movement.  The sensory evaluation of the right 
fingers revealed a normal light touch sensation, and a 
negative Tinel's sign.  The examiner stated that concurrent 
x-ray evaluations of the wrist and forearm were negative, and 
the examiner further noted awareness of the 1992 MRI test 
findings.  The only diagnosis was residual fracture wrist, 
right.  In response to an inquiry from the Board in its 
February 2000 remand, the examiner also commented that there 
were no clinical symptoms or signs of carpal tunnel syndrome.  

The companion June 2003 VA x-ray evaluations for the forearm 
(two views) and wrist (three-or-more views) reported no 
abnormalities involving the ulna or radius, or the wrist and 
carpal bones.  There were no demonstrated soft tissue 
abnormalities.  The impression was a negative examination, 
with no acute appearing bony abnormality involving the right 
forearm or wrist.

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is to be assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is to be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).  The veteran's entire history is to be reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (2003).  The 
current level of disability, however, is of primary concern 
for increased rating claims such as the one currently on 
appeal.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When 
evaluating disabilities of the musculoskeletal system, it is 
also necessary to consider, with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The veteran is currently in receipt of a noncompensable 
disability rating for her service-connected residuals of a 
distal radial fracture of the right wrist under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5215 (2003).  Under DC 5215 
(for assessment of limitation of motion of the wrist), a 
maximum 10 percent disability evaluation is assigned for 
either the major or minor hand when there is a finding of 
dorsiflexion less than 15 degrees, or palmar flexion limited 
in line with the forearm.  38 C.F.R. § 4.71a.  VA law 
provides that normal dorsiflexion of the wrist is from 0 to 
70 degrees, and that normal palmar flexion is from 0 to 80 
degrees.  38 C.F.R. § 4.71, Plate I (2003).  Normal ulnar 
deviation of the wrist is from 0 to 45 degrees, and normal 
radial deviation is from 0 to 20 degrees.  Id.

The Board finds that, via application of all relevant VA law, 
the aforementioned rating criteria, and a review of the 
relevant medical evidence, a compensable rating for the 
veteran's right wrist disability is not available under DC 
5215.  There has been no finding of dorsiflexion less than 15 
degrees (with the only recorded limitation being to 60 
degrees at the June 2003 VA examination), and there has been 
no finding of palmar flexion limited in line with the 
forearm.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints, as 
described in detail above, the record reflects little to no 
recorded objective evidence of actual impairment of her right 
wrist on clinical examination, as caused by such pain, 
weakness or related factors.  Therefore, the Board holds that 
an increased evaluation under DC 5125 in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.

Further, under DC 5010, arthritis due to trauma and 
substantiated by x-ray findings may be rated as degenerative 
arthritis under DC 5003 (2003).  38 C.F.R. § 4.71a.  
Degenerative arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added under DC 5003.  Limitation of motion, however, must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a.  The evidence reflects only one finding of 
arthritis on x-ray evaluation that was noted by a physician, 
in the November 1997 VAMC orthopedic consultation report.  
This VA physician reported wrist tenderness on clinical 
evaluation, but also documented a full range of motion in the 
wrist, and noted that there was no observed deformity or 
effusion.  Further, the Board observes that the other 
reference to a degenerative process in the record was in the 
August 1992 MRI report, not by x-ray evaluation.  Further, 
this finding has not been confirmed by a physician as the 
cause of any objective impairment (limitation of motion 
confirmed by findings of swelling, spasm or other 
satisfactory evidence of painful motion) in the veteran's 
wrist.  Accordingly, the Board may not assign a compensable 
disability rating, on the basis of the arthritis, as there is 
no objective confirmation in the record of limitation of 
motion caused by pain or arthritis demonstrated on x-ray 
evaluation.     

The Board has reviewed other diagnostic codes that may apply 
to afford the veteran a compensable rating for her service-
connected right wrist disability.  To that end, an alternate 
evaluation would be available if there was evidence of 
ankylosis of the right wrist, or evidence that the veteran's 
right hand is in a fixed position.  See 38 C.F.R. § 4.71a, DC 
5213, DC 5214 (2003).  There is no competent medical evidence 
of record, however, to demonstrate that the veteran's right 
hand is either in a fixed position or that her right wrist is 
ankylosed so as to warrant consideration of those diagnostic 
codes, even by analogy.  To the contrary, all but one of the 
relevant range of motion assessments of the right wrist 
(except dorsiflexion limited to 60 degrees on repetitive 
movement at the June 2003 VA examination), have been recorded 
as normal.  38 C.F.R. § 4.71, Plate I.  The Board therefore 
holds that the competent medical evidence of record does not 
permit the consideration of diagnostic codes that contemplate 
a total lack of movement of the wrist or hand.  Further, 
there do not appear to be any other diagnostic codes in the 
Rating Schedule that may currently apply to afford the 
veteran a compensable disability rating.

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disability has: (1) caused marked 
interference with employment beyond any such interference 
contemplated in the currently assigned rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the veteran's claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a compensable disability rating for the 
service-connected residuals of a distal radial fracture of 
the right wrist is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



